Title: [Diary entry: 2 January 1760]
From: Washington, George
To: 

Jany. 2d. Wednesy. Mrs. Barnes who came to visit Mrs. Washington yesterday returnd home in my Chariot the Weather being too bad to Travel in an open Carriage—which together with Mrs. Washington’s Indisposition confind me to the House and gave me an oppertunity of Posting my Books and putting them in good Order. Fearing a disappointment elsewhere in Pork I was fein to take Mr. French upon his own terms & engagd them to be delivd. at my House on Monday next. 